Citation Nr: 1510401	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-11 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to November 8, 2007, for the grant of service connection for asbestosis.

2.  Entitlement to service connection for sleep apnea, to include as secondary to asbestosis.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 1972.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2008, the RO denied entitlement to service connection for a bilateral eye disorder and granted entitlement to service connection for asbestosis.  With regard to the grant of service connection for asbestosis, the Veteran initially appealed only the initial rating assigned.  However, in a June 2009 communication, within the one year appeal period following the September 2008 grant of service connection, the Veteran indicated that he wanted an earlier effective date for the grant of service connection for asbestosis.  This issue is therefore properly before the Board.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a claim for an earlier effective date made outside of the appeal period following the assignment of an effective date is an improper "freestanding" claim).

In February 2010, the RO denied entitlement to service connection for sleep apnea and PTSD.

In November 2010, the veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  At that time, the Veteran indicated that he wished to withdraw his appeal from the denial of entitlement to service connection for sleep apnea.   A transcript of this hearing is associated with the claims folder.

In November 2011, the Board denied the claim for entitlement to an earlier effective date for the grant of service connection for asbestosis.  The Board also dismissed the claim for entitlement to service connection for sleep apnea based on the appellant's request to withdraw his appeal from the denial of this claim.  The Board also remanded the claims for entitlement to service connection for PTSD and for a bilateral eye disorder.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the November 2010 hearing. See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  In June 2014, the Board vacated the portion of its November 2011 decision that denied entitlement to an effective date prior to November 8, 2007, for service connection for asbestosis and that dismissed the claim for service connection for sleep apnea. 

In January 2015, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  During the hearing, the Veteran indicated that he no longer wished to withdraw his appeal from the denial of the claim for entitlement to service connection for sleep apnea, and the Board will therefore consider this claim to be on appeal.

During the November 2010 hearing, the Veteran's representative raised the issue of whether a September 1972 rating decision that denied service connection for asthmatic bronchitis should be revised or reversed on the basis of clear and unmistakable error (CUE).  In its November 2011 decision, the Board noted that a motion alleging CUE in the September 1972 rating decision had been raised by the evidence of record but had not been adjudicated by the agency of original jurisdiction (AOJ).  The Board noted that it did not have jurisdiction over this issue and referred it to the AOJ for appropriate action.  As this issue does not yet appear to have been addressed by the AOJ, it is again referred to the AOJ for appropriate action.  See Bowen v. Shinseki, 25 Vet. App. 250, 255 (2012) ("[R]equests for revision of an RO decision based on CUE must first be submitted to and adjudicated by the RO before the Board can attain jurisdiction over the request.").

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sleep apnea and a bilateral eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A VA psychologist confirmed that the Veteran's claimed stressor, which was related to his fear of hostile military activity, was adequate to support a diagnosis of PTSD, and this claimed stressor is consistent with the places, types, and circumstances of his service.

2.  The claim for entitlement to service connection for asbestosis that was granted by the RO was filed on November 8, 2007. 

3.  There is no communication or document in the claims file prior to November 8, 2007, that can be construed as a claim for entitlement to service connection for asbestosis.




CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for an effective date earlier than November 8, 2007, for the grant of service connection for asbestosis, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151. 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As the Board is granting the claim for entitlement to service connection for PTSD, further discussion of the VCAA with regard to this claim is unnecessary.  As to the earlier effective date claim, as noted above that claim stems from the appeal of the denial of the effective date assigned in connection with the grant of service connection for asbestosis.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

In addition, VA fulfilled its duty to assist the Veteran with regard to the earlier effective date claim in obtaining any identified and available evidence needed to substantiate the claim, and there is no evidence that there are any outstanding, relevant records that have not yet been requested.

The Board will therefore proceed to the merits of the claims being decided herein.
PTSD

Service connection for PTSD requires medical evidence diagnosing this disorder based on examination findings and in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).
 
If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

The Veteran claimed in his written statements and during the Board hearings that he participated in a nuclear training exercise called "Circle William" in 1971 and that during this nuclear training exercise he thought his life was at risk because his officer that was on the main control deck with him said that there were casualties and the Veteran was exposed to high heat.  The psychologist who conducted the June 2012 VA examination noted this stressor and found that since the Veteran experienced a traumatic event in service that included threatened death and serious injury to himself and others, as well as involving intense fear, and subsequently experienced psychiatric symptoms consistent with a diagnosis of PTSD, it was reasonable, based on the psychologist's diagnostic expertise, to conclude that the Veteran's PTSD was more likely than not a result of his military experience.

The Board notes that the AOJ was unable to verify the stressor via its Joint Services Records Research Center Coordinator.  However, 38 C.F.R § 3.304(f)(3) was promulgated in order to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military activity.  See 75 Fed. Reg. 39843 -01 (July 13, 2010).  Moreover, the regulation specifically defines fear of hostile military activity to include not only an event that involved actual death or serious injury but also threatened death or serious injury.  The Board finds that the Veteran's testimony was competent, credible, and consistent with the circumstances of his service as an electrical repairman aboard the U.S.S. R. E. Krauss, and there is no clear evidence to the contrary.  As a VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD based on the Veteran's fear of hostile military activity, entitlement to service connection for PTSD under 38 C.F.R. § 3.303(f)(3) is warranted.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 5110(b)(1).

Initially, the Board notes that the Veteran did file a claim for compensation within a year of separation from service.  That claim was for entitlement to service connection for allergies and asthmatic bronchitis.  The RO denied this claim in September 1972.  The basis for the RO's denial was that the Veteran had his first attack of allergies and asthma shortly after entering service, continuous treatment until he was medically discharged on this basis, and that the service department determined that this disorder existed prior to service and was not incurred in or aggravated by service.  The Board will therefore address the question of whether the current claim, which was filed on November 8, 2007 and was for "lung problems/asbestos," was an application to reopen a previously denied claim or was a new claim for entitlement to service connection.  The applicable regulatory provisions vary depending on the answer to this question.  Compare 38 C.F.R. § 3.400(b)(2) (disability compensation) with 38 C.F.R. § 3.400(r) (reopened claims).  In making this determination, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).

The Board finds that the current claim is a new claim based on a distinctly diagnosed disease, for the following reasons.  The disease on which the Veteran's medical discharge from service was based was bronchial asthma.  Although asthma and asthmatic bronchitis were diagnosed on the March 2008 VA examination, the diagnosis on which the grant of service connection was based was the March 2008 VA examiner's diagnosis of asbestosis with plural plaques.  Asbestosis is a specific diagnosis and asbestos related diseases are specifically discussed in VA materials.  See DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) VA Adjudication Procedures Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Those guidelines provide that the latency period varies from 10 to 45 years between first exposure and development of the disease, and the most common disease is interstitial pulmonary fibrosis (asbestosis).   The RO conceded asbestos exposure based on the Veteran's military occupation specialty of electrician's mate with four months of sea duty.  VA thus recognizes asbestosis as a disease with particular qualities and etiology.  As the grant of entitlement to service connection was based on a disease that is distinct from those for which service connection was denied in September 1972, the Board finds that the Veteran's November 8, 2007 claim was a new claim.

The Board also finds that its referral of the motion alleging CUE in the September 1972 does not preclude a decision on the earlier effective date claim at this time. While the granting of a CUE motion can result in an earlier effective date, see 38 C.F.R. § 3.105(a) (finding of CUE has same effect as if corrected decision had been made on date of reversed decision), the Board may in some circumstances refer a CUE motion to the AOJ while deciding an earlier effective date claim even when the ultimate disposition of the CUE claim could result in an earlier effective date.  See, e.g., Brown v. Shinseki, No. 2011-7071, 430 Fed. Appx. 886, 2011 WL 2710353 (Fed. Cir. July 13, 2011) (unpublished per curiam decision) (affirming Veterans Court decision that both affirmed a Board denial of an earlier effective date and found that it lacked jurisdiction to review a CUE claim that the Board had referred).  Moreover, here, the Board has found that the September 1972 decision denied a claim for entitlement to service connection for a disability different than the one at issue in the September 2008 RO decision that granted entitlement to service connection for asbestosis and assigned an effective date of November 8, 2007.  The granting of the CUE motion would therefore not impact the effective date for entitlement to service connection for asbestosis and the issues are thus not inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board will therefore address the claim for an earlier effective date for the grant service connection for asbestosis on the merits.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date of the November 8, 2007 application for compensation (VA Form 21-526), in which the Veteran indicated he was seeking entitlement to service connection for lung problems/asbestos.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  There is no evidence or allegation that the Veteran submitted any document prior to November 8, 2007 that could be construed as a claim for entitlement to service connection for asbestosis.  The only documents in the Virtual VA and Veterans Benefits Management System paperless files associated with the Veteran's case that are dated prior to November 8, 2007 pertain to the previously denied claim for entitlement to service connection for allergies and asthmatic bronchitis and education benefits.

As the Veteran did not file a formal or informal application for service connection for asbestosis prior to November 8, 2007, VA is precluded under the applicable statutes and regulations from granting an effective date prior to November 8, 2007, for service connection for asbestosis.  The claim must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is granted.

An effective date prior to November 8, 2007, for the grant of service connection for asbestosis, is denied.


REMAND

The Veteran claims that his sleep apnea is related to his service-connected asbestosis.  Service connection is warranted for disability proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b) (2014).  The only opinion as to the relationship between the Veteran's sleep apnea and his asbestosis is that of the February 2010 VA examiner, who opined that sleep apnea is not caused by asbestosis with the rationale of "unable to make a direct connection."  This opinion is inadequate because the examiner did not address whether the asbestosis aggravated the sleep apnea and did not explain why he was unable to make a connection between the two.  A remand for a new VA examination and opinion is therefore warranted.

As to the claim for entitlement to service connection for a bilateral eye disorder, the Veteran contends that he has a current bilateral eye disorder due to eye burns suffered while welding in service.  The Veteran reported that he attempted to obtain darker protective lenses while in service but was not issued this protective equipment and that subsequently he was treated for eye burns.  There is evidence indicating that the Veteran was a welder.  The Veteran reported at his hearing in November 2010 that he has had worsening vision since service, that his left eye is constantly monitored due to excessive pressure, and that blood vessels burst in his eyes from time to time.  On the June 2012 VA eye examination, the Veteran was diagnosed with dry eyes and cataracts.  The examiner opined that it was less likely than not that an eye disability was incurred in service.  Part of his rationale was that there was no record of treatment found for this in the service records.  However, a veteran is competent to testify as to his observations and cannot be rejected because of an absence of contemporaneous clinical evidence.  Moreover, the Veteran testified during the January 2015 Board hearing that he was taken to the emergency room at Charleston Naval Base, and it does not appear that these records have specifically been requested.  A remand is therefore warranted for the AOJ to request these records and schedule a new VA examination as to the etiology of any eye disability. 

Accordingly, the claims for entitlement to entitlement to service connection for sleep apnea and a bilateral eye disorder are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.) 

1.  Request from the Charleston Naval Base records of any emergency room visit or other treatment of the Veteran.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination as to the etiology of any eye disorder.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any diagnosed eye disorder, including dry eyes, is related to service, and specifically, to eye burns sustained while welding in service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale should accompany any opinion provided.

3.  Schedule the Veteran for a VA examination as to the etiology of his sleep apnea.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is either (a) caused by or (b) aggravated by his service connected asbestosis.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for sleep apnea and a bilateral eye disorder.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


